State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 3, 2016                   106656
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

RYAN GUNN,
                    Appellant.
________________________________


Calendar Date:   September 9, 2016

Before:   McCarthy, J.P., Egan Jr., Devine, Clark and Aarons, JJ.

                             __________


      Kindlon Shanks & Associates, Albany (Kathy Manley of
counsel), for appellant.

      P. David Soares, District Attorney, Albany (Vincent Stark
of counsel), for respondent.

                             __________


Aarons, J.

      Appeal from a judgment of the County Court of Albany County
(Herrick, J.), rendered January 16, 2014, upon a verdict
convicting defendant of the crimes of criminal possession of a
weapon in the second degree (two counts) and assault in the
second degree.

      Defendant was charged in a multi-count indictment alleging
that he shot his neighbor in the arm during an altercation with
him. The jury acquitted defendant of the charges of attempted
murder in the second degree and attempted assault in the first
degree but convicted him of assault in the second degree and two
counts of criminal possession of a weapon in the second degree.
County Court subsequently sentenced defendant to an aggregate
                              -2-                106656

prison term of 10½ years to be followed by five years of
postrelease supervision. Defendant appeals. We affirm.

      Defendant first argues that the verdict was against the
weight of the evidence. A defendant is guilty of criminal
possession of a weapon in the second degree if he or she intends
to use a loaded firearm against another person or possesses a
loaded firearm outside his or her home or business (see Penal Law
§ 265.03 [1] [b]; [3]). A defendant is guilty of assault in the
second degree when, with the intent to cause physical injury to
another person, he or she injures such person by means of a
deadly weapon (see Penal Law § 120.05 [2]).

      The trial evidence reveals that after the victim left a
grocery store, two individuals, who lived across the street from
him, attacked him and started punching him. After this fight,
the victim saw defendant, who was holding a machete. The two of
them "tussled" and then defendant told the victim that he would
be right back. Upon returning, defendant pulled out a gun from
his pants and the victim ran back to his house. Defendant chased
the victim, pushed the victim's girlfriend out of his way and
shot the victim in his shoulder. The victim was treated at a
hospital for a gunshot wound.

      While defendant premises his weight of the evidence
argument on the lack of credibility of the victim and the
victim's girlfriend, such matters were explored on
cross-examination and presented an issue for the jury's
resolution. Additionally, any inconsistencies in their testimony
in describing the shooting incident were minor and likewise
submitted for the jury's consideration (see People v Heaney, 75
AD3d 836, 837 [2010], lv denied 15 NY3d 852 [2010]). Moreover,
notwithstanding these inconsistencies, both the victim and his
girlfriend unequivocally identified defendant as the shooter.
Accordingly, viewing the evidence in a neutral light and
according deference to the jury's credibility determinations, we
are satisfied that the verdict was supported by the weight of the
evidence (see People v Capers, 129 AD3d 1313, 1315 [2015], lv
denied 27 NY3d 994 [2016]; People v Soriano, 121 AD3d 1419, 1421
[2014]; People v Moyer, 75 AD3d 1004, 1006 [2010]).
                              -3-                106656

      We reject defendant's contention that County Court erred in
allowing the People to offer evidence that, when defendant
vacated his apartment following the shooting, his landlord
discovered that he had left behind two dogs, as such evidence was
admissible as indicative of defendant's consciousness of guilt
(see People v Almonte, 118 AD3d 548, 548 [2014], lv denied 24
NY3d 1117 [2015]; People v Harris, 304 AD2d 839, 839 [2003], lv
denied 100 NY2d 582 [2003]; People v De Vivo, 282 AD2d 770, 772
[2001], lv denied 96 NY2d 900 [2001]; cf. People v Lockerby, 178
AD2d 805, 807 [1991], lv denied 80 NY2d 834 [1992]). We further
note that after weighing the probative value of such evidence
against any potential prejudice to defendant, County Court
fashioned an appropriate balance by limiting the evidence to the
mere discovery of the dogs in their cages and precluding the
People from eliciting testimony that one dog had died and the
other was malnourished. Defendant's other contention that
reversible error occurred by the People's failure to seek a
pretrial ruling concerning the admissibility of proof of a
bounced check is without merit inasmuch as the witness's
disclosure that the check had bounced was an unsolicited comment
to the prosecutor's question. In any event, in light of the
overwhelming proof of defendant's guilt, any error in the
admission of this evidence was harmless (see People v Lindsey, 75
AD3d 906, 908 [2010], lv denied 15 NY3d 922 [2010]; People v
Stearns, 39 AD3d 973, 974 [2007], lv denied 9 NY3d 851 [2007]).

      We also find no abuse of County Court's discretion in
denying defendant's request for a missing witness charge. The
People demonstrated that they made diligent efforts to locate the
witness in that the witness was served with a subpoena, a
material witness warrant was issued for his appearance, attempts
to reach the witness by phone and mail proved unsuccessful and
the witness could not be found at either his home or his
relatives' homes. Under these circumstances, although the
witness's testimony was material, County Court properly declined
to give a missing witness charge (see People v Lawing, 119 AD3d
1149, 1150-1151 [2014], lv denied 24 NY3d 1121 [2015]; People v
Rivera, 249 AD2d 141, 142 [1998], lv denied 92 NY2d 904 [1998];
People v McCullers, 119 AD2d 835, 836 [1986], lv denied 68 NY2d
758 [1986]).
                              -4-                  106656

      We further disagree with defendant that reversal is
required based upon certain remarks made by the prosecutor during
summation. Initially, the claims premised upon the disparaging
comments by the prosecutor are not preserved due to defendant's
failure to raise a timely objection thereto (see People v Perry,
95 AD3d 1444, 1446 [2012], lvs denied 19 NY3d 995, 1000 [2012]).
Regarding the preserved claims, even if the prosecutor improperly
interjected his opinion or commented on matters outside the
evidence, given their isolated and fleeting nature, defendant's
prompt objections, which County Court sustained, and County
Court's instructions that such comments be stricken and be
disregarded by the jury, we conclude that defendant was not
deprived of a fair trial by the prosecutor's summation (see
People v Chancey, 127 AD3d 1409, 1412 [2015], lv denied 25 NY3d
1199 [2015]; People v Hughes, 111 AD3d 1170, 1173 [2013], lv
denied 23 NY3d 1038 [2014]; People v Carney, 110 AD3d 1244, 1245
[2013]).

      Finally, we are unpersuaded by defendant's claim that the
imposed sentence, which was less than the statutory maximum, is
harsh and excessive. In light of the violent nature of the crime
and defendant's lack of remorse, we discern no abuse of
discretion or extraordinary circumstances warranting a
modification of the sentence (see People v Mayo, 100 AD3d 1155,
1156 [2012]; People v Young, 74 AD3d 1471, 1473 [2010], lv denied
15 NY3d 811 [2010]).

     McCarthy, J.P., Egan Jr., Devine and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court